Citation Nr: 0322814	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  00-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
simple fracture of the right (minor) radius, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for degenerative 
changes of the right shoulder, claimed as secondary to 
service-connected residuals of a fracture of the right 
radius.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1941 to 
December 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on January 
25, 2001.  A transcript of that hearing has been associated 
with the record on appeal.

The issue of entitlement to an increased evaluation for 
residuals of a simple fracture of the right (minor) radius, 
currently evaluated as 10 percent disabling, will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  The appellant has a current diagnosis of arthritis of the 
right shoulder.

4.  Arthritis of the right shoulder is proximately due to or 
the result of the appellant's service-connected residuals of 
a fracture of the right radius.


CONCLUSION OF LAW

Service connection is warranted for arthritis of the right 
shoulder.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1996 rating decision, the RO granted entitlement to 
service connection for residuals of fracture of the right 
radius that the appellant had sustained in service in June 
1944.

On August 10, 1998, a VA physician treated the appellant for 
diverticulosis and acne rosacea.  The appellant inquired as 
to whether it was possible that his right forearm pain had 
exacerbated his shoulder pain.  The examiner explained to the 
appellant that it was certainly a possibility because overuse 
syndrome or pain from the right forearm could certainly 
change the way he used his shoulders.

At a July 1999 VA joints examination, the examiner took a 
history from the appellant and examined the appellant's right 
arm and shoulder.  The examiner noted that x-ray examination 
of the appellant right shoulder showed severe right shoulder 
arthritis and acromioclavicular arthritis.  The examiner 
noted that the appellant's right shoulder showed significant 
glenohumeral arthritis but that his other shoulder had 
decreased motion as well and probably had arthritis as well 
also.  The examiner opined that it was more than likely that 
the right shoulder arthritis was due to aging, but it could 
have been slightly exacerbated by the appellant's forearm 
disability.  The examiner added that the appellant's forearm 
disability would be more likely to affect the wrist or the 
elbow.  In order for it to affect the shoulder, the appellant 
would have to have greatly decreased motion in his elbow, 
which he did not have.

On January 27, 2000, the VA physician who had examined the 
appellant in August 1998 noted that it was quite possible 
that the mid radial right arm fracture that the appellant 
sustained in service could have resulted in the appellant's 
current degenerative joint disease of the right shoulder and 
his rotator cuff tendinitis.

On April 25, 2000, the appellant was treated as a VA 
outpatient for pain in his right arm and right shoulder.  He 
had a history of a fracture of his right arm.  X-ray 
examination of the appellant's right shoulder showed 
degenerative joint disease.  The examiner opined that it was 
as likely as not that the arthritis in the appellant's right 
shoulder was caused by the residuals of the fracture of his 
right arm.

At an August 2000 VA joints examination, the appellant's 
medical records were not available for review.  The examiner 
took a history from the appellant and examined the 
appellant's right arm and shoulder.  The examiner noted that 
the appellant had a mild amount of disability secondary to 
his right shoulder.  Given that the appellant's complaints of 
regarding his right shoulder had persisted for only the last 
several years and that the shoulder joint was two joints away 
from the appellant's healed fracture, the examiner opined 
that it was not likely that the right shoulder condition was 
the result of the radial fracture that occurred more than 50 
years previously.

At a June 2003 VA joints examination, the examiner stated 
that he had reviewed the appellant's claims folder including 
all of the opinions on the topic of the appellant's residuals 
of a right radius fracture in association with his right 
shoulder arthritis.  The examiner took a history from the 
appellant and examined the appellant's right arm and 
shoulder.  X-ray examination of the right shoulder showed 
mild to moderate glenohumeral degenerative joint disease with 
significant narrowing of subacromial space, which was 
consistent with clinical examination findings of weak rotator 
cuff musculatures and a rotator cuff tear.  The examiner 
stated that the appellant's radius fracture had healed in a 
malposition.  The examiner added that a normal radial bow was 
the most important aspect for normal pronation and 
supination, of which the appellant was lacking.  The examiner 
opined that it was more likely than not that the lack of 
supination and pronation in the appellant's forearm 
definitely changed his motion at his elbow and his shoulder, 
which could conceivably lead to earlier shoulder arthritis.  
The examiner added that the appellant did not have 
significant problems in his dominant shoulder, which was his 
left shoulder.  The examiner explained that it would be 
logical to assume that the appellant had used his dominant 
shoulder for more activities during his lifetime, as a 
typical person would.  The examiner concluded that there was 
a greater chance than not that the right radius fracture did 
influence the appellant's right shoulder by mechanics and 
motion during his lifetime because his nondominant right 
shoulder, which he had presumably used less, had developed 
arthritis.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the VCAA 
is more favorable to claimants than the law in effect prior 
to its enactment).  As discussed below, the RO fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a March 29, 2001 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claim, specifically the criteria 
required to establish entitlement to service connection for a 
disability.  The RO also informed the appellant that VA would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Supplemental Statements of the Case 
(SSOCs) dated in July 2001 and October 2000 described the 
evidence that was used in deciding the appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOCs and the letter 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the appellant's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  As for VA's duty to obtain any medical 
examinations, the appellant was provided examinations in July 
1999, August 2000, and June 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2002).

The appellant has been diagnosed with arthritis of the right 
shoulder.  The appellant does not contend, nor do his service 
medical records indicate, that the appellant's right shoulder 
disability was incurred during service.  Rather, the 
appellant contends that the arthritis of the right shoulder 
is secondary to his service-connected residuals of a fracture 
of the right radius.  As noted above, establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Therefore, the appellant is entitled to 
service connection for his right shoulder arthritis if it is 
caused by or aggravated by his service-connected residuals of 
a fracture of the right radius.

There is evidence in the record that the appellant's right 
shoulder arthritis is caused by or aggravated by his healed 
right radius fracture.  On four occasions-in August 1998, in 
January 2000, in April 2000, and in June 2003-VA physicians 
have related the appellant's arthritis to his right forearm 
disability.  In contrast, two VA examiners, in July 1999 and 
August 2000, have indicated that it is not likely that the 
appellant's right forearm disability caused his arthritis.  
The VA examiner in June 2003 is the only physician to have 
examined all of the appellant's medical records and to have 
had the benefit of reviewing the opinions from the other 
physicians.  The examiner opined that it was more likely than 
not that the lack of supination and pronation in the 
appellant's forearm definitely changed his motion at his 
elbow and his shoulder, which could conceivably lead to 
earlier shoulder arthritis.  The examiner added that there 
was a greater chance than not that the right radius fracture 
did influence the appellant's right shoulder by mechanics and 
motion during his lifetime because his nondominant right 
shoulder, which he had presumably used less, had developed 
arthritis.  The examiner provided a complete rationale for 
his opinion.  Resolving doubt in favor of the appellant, the 
Board concludes that the evidence demonstrates that the 
appellant's arthritis of the right shoulder is causally 
related to his service-connected residuals of a fracture of 
the right radius.


ORDER

Entitlement to service connection for arthritis of the right 
shoulder is granted.


REMAND

In September 2002, the Board undertook additional development 
of the appellant's claim of entitlement to an increased 
evaluation for residuals of a simple fracture of the right 
(minor) radius, currently evaluated as 10 percent disabling, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
However, 38 C.F.R. § 19.9(a)(2) was invalidated by the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit").  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, this case must be returned to the RO for initial 
consideration of the additional evidence and to obtain any 
additional evidence.  Although the Board sincerely regrets 
the additional delay, the Federal Circuit has stated, 
"[E]ven though the amendments to § 19.9 may further the VA's 
stated objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id. at 1348 
(emphasis added).).

Also, the Board notes that although in April 2000 the 
appellant perfected his appeal of the issue of entitlement to 
an increased evaluation for residuals of a simple fracture of 
the right (minor) radius, currently evaluated as 10 percent 
disabling, Supplemental Statements of the Case issued in 
October 2000 and July 2001 addressed only the issue of 
entitlement to service connection for degenerative changes of 
the right shoulder.  See 38 C.F.R. § 19.37 (2003).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see also 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2002) (VA 
regulations implementing the VCAA).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled in 
part by Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Accordingly, a remand is necessary in the instant 
case for compliance with the provisions of the VCAA.  See 
38 C.F.R. § 19.9 (2002).  In order to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio v. Principi, 16 Vet. App. 
183, the veteran should be notified of the evidence and 
information for which he is responsible and that which VA is 
responsible.  See Quartuccio, 16 Vet. App. at 187.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased evaluation for residuals of a 
simple fracture of the right (minor) 
radius, currently evaluated as 10 percent 
disabling, in light of the evidence 
received since the August 1999 Statement 
of the Case.  Thereafter, if any benefit 
on appeal remains denied, the appellant 
and his representative should be provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence, including the report of a June 
2003 VA joints examination; a statement 
by the appellant dated on April 29, 2003; 
VA medical records from treatment of the 
appellant dated from April 1998 to March 
2003; letters from the Board to the 
appellant dated on May 22, 2003 and April 
24, 2003; an April 20, 2002 letter from 
the appellant to the Board with attached 
VA medical records; the transcript of a 
hearing held at the RO on January 25, 
2001; a statement by the appellant dated 
on September 18, 2000; the report of an 
August 2000 VA joints examination; a 
statement by the appellant dated on June 
5, 2000; the appellant's April 2000 
substantive appeal with attached VA 
medical records; and a February 9, 2000 
statement by the appellant with attached 
VA medical records, and discussion of all 
pertinent regulations, including 
regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representingyou.


 



